Exhibit 10.2 EQUIPMENT PURCHASE ORDER P.O. No.: Date: May 10, 2012 Customer:Montenegro Connect, d.o.o and VelaTel Global Communications, Inc. Address (VelaTel):12526 High Bluff Drive, Suite 155, San Diego, CA92130 Contact Person (VelaTel):Mario Alvarez Address (Montenegro Connect):DzordzaVaslingtona 65, Podgorica, Montenegro Contact Person (Montenegro Connect):Sasa Rakocevic Bank Item:[ ] (Accounting Bank name, A/C number) Supplier: ZTE CORPORATION Address: ZTE Plaza, Keji Road South, Hi-Tech Industrial Park, Nanshan District, Shenzhen, P.R.China Bank Item: BANK OF CHINA SHENZHEN BRANCH US Dollar Account: 810100277908092014 Contact Person: Gao Ping 1. Contract Amount & Price Item Description TotalPrice – USD Equipment (One Year Warranty Included) $ 820,304.28 Value Added Tax (referred to in Montenegro as “PDV”) Paid by Customer Delivery and Other Expenses Paid by Customer Total Contract Price $ 820,304.28 2. Bill of this PO shall be detailed in Attachment 1: Bill of Quotation. 3. Trade Term: FCA. 4. Delivery Port: Hong Kong, China. 5. Delivery Date: Within days after execution of this PO. 6. Payment Terms: a. Down Payment: $175,732.53, of which $117,155.02 has been previously paid, $35,146.51 is due within 15 days of this PO, and $23,431.00 is duewithin 15 days of goods available for Customer’s inspection at Delivery Port. b. Vendor Financing: Per the following credit facility: Facility amount: $644,571.75 (Total Contract Price less Down Payment) Currency: United States Dollars. Tenor: 2.5 years (Including Grace Period). PROPRIETARY AND CONFIDENTIAL Page 1 of 2 Grace period: 1 year commencing from first Bill of Lading date under this PO. Interest Rate 6 months Libor plus 2.5% per annum. Principal Repayment: Three semi-annually equal installments, with first one beginning on the 180th day from end of Grace Period. Interest Payment: Together with each principal repayment. Security: 1. Unconditional and irrevocable Corporate Guarantee by VelaTel Global Communications, Inc. for 100% of the financed amount. 2. Mortgage of 100% of System Equipment that are supplied by ZTE. Assignment: Supplier has right to assign all the account receivables to a third party with a written notice to Customer.Customer shall accommodate necessary assistance to complete such assignment, including but not limited to acknowledging and signing any receivable assignment notice. A detailed financing agreement shall be entered into between Customer and Supplier for the financing arrangement. 7. The implementation schedule shall be detailed in a separate Service Contract. 8. The Supplier shall provide the one year warranty to the Customer for the equipment supplied under this PO. 9. Other clauses refer to the Equipment Contract signed by and between Customer and Supplier on May , 2012 (Contract No. DTZT2012050802WMXTH403). VELATEL GLOBAL COMMUNICATIONS, INC. ZTE CORPORATION By /s/ Colin Tay By /s/ Gong Yue Zhong Name: Colin Tay Name: Gong Yue Zhong Title: President Title: Executive Vice President Date: May , 2012 Date: May , 2012 MONTENEGRO CONNECT, d.o.o By /s/ Sasa Rakocevic Name: Sasa Rakocevic Title: Deputy Chief Executive Officer Date: May , 2012 Attachment 1: Bill of Quotation PROPRIETARY AND CONFIDENTIAL Page2 of 2
